 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9                                         FRESNO DIVISION

10
                                                            Case No. 1:15-cv-00816-LJO-SAB
11    TERRENCE HARRIS,
                                                        ORDER RE STIPULATION FOR
12                                          Plaintiffs, EXTENSION OF TIME TO FILE
                                                        RESPONSIVE PLEADING
13                   v.
                                                            (ECF No. 20)
14
      EDMUND G. BROWN JR., et al.,                          DEADLINE: JULY 25, 2019
15
                                          Defendants.
16

17         Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendants shall
18   file a responsive pleading on or before July 25, 2019.
19
     IT IS SO ORDERED.
20

21   Dated:    April 25, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                        1
